DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-30 have been considered but are moot in view of the new ground(s) of rejection set forth.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 32, lines 1-2 of the claim recites, “wherein the transmit diversity includes transmission of from the first antenna and the same signal from the second antenna for the combined reception”. It is unclear of what the transmission is of as the claim feature recites” includes transmission of from the first antenna”. It is unclear of what is being transmitted from the first antenna. For purposes of examination, the examiner interprets the claim feature to be “wherein the transmit diversity includes transmission of a signal from the first antenna and the same signal from the second antenna for the combined reception”. If this is not what the claim feature is supposed to recite, the examiner asks the applicant to make the appropriate correction for the claim feature of “wherein the transmit diversity includes transmission of from the first antenna and the same signal from the second antenna for the combined reception”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 10-11, 13, 21, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US (2019/0342925) in view of REIAL WO (2019/001967) A1, further in view of Ramkumar et al. US (2018/0176882), and further in view of Oh et al. US (2014/0293874).  

Regarding Claim 1, Zhang discloses a method of wireless communication at a user equipment (UE) (see Fig. 4 i.e., UE) with M antennas (see Fig. 3 i.e., UE includes “M” antennas of antenna array & Para’s [0034], [0058] i.e., each antenna in the antenna array of Fig. 3 & [0064] i.e., the user equipment can also use a transmission structure based on an antenna array, as shown in Fig. 3) including a first antenna and a second antenna (see Fig. 3 i.e., antenna array includes a first antenna and a second antenna & Para’s [0058] & [0064]), the method comprising: in response to initiation of a random access channel (RACH) process, generating a first random access message, (see Fig. 2 & Para’s [0034], [0059] i.e., S203: The user equipment receives system configuration information transmitted by the base station, [0060] i.e., S204: The user equipment transmits a preamble sequence (i.e., “first random access message”) to the base station to perform random access (i.e., “RACH process”) & [0062])

sending the first random access message to a network apparatus in which the first random access message is sent from at least the first antenna and the second antenna of the M antennas on physical random access channel (PRACH) resources (see Figures 2-4 i.e., the UE transmits the preamble sequence (i.e., “first random access message”) to the base station using a first antenna and second antenna of the antenna array of Fig. 3 & Para’s [0058], [0062] i.e., Specifically, the user equipment transmits, according to the corresponding PRACH resources and the format of the random access preamble sequence and by a first transmission power and a first transmitting beam, a preamble sequence to the base station to perform random access, [0064] i.e., the user equipment can also use a transmission structure based on an antenna array, as shown in Fig. 3 to transmit a preamble sequence (i.e., preamble sequence (i.e., “first random access message”) is transmitted using a first antenna and second antenna of the antenna array). In one embodiment, of the present invention, in order to ensure the beam coverage, the user equipment specifies a multiple of beam directions in different orientations in advance. As shown in Fig. 4, the user equipment specifies four beams to realize the coverage of the space & [0069] i.e., the base station detects a preamble sequence on corresponding time-frequency resources)

with an initial relative phase state including a first relative phase state between a signal transmitted by the first antenna and a signal transmitted by the second antenna, (see Fig. 3 i.e., each antenna in the antenna array can adjust the phase (i.e., see Fig. 3, phase shifters coupled to each antenna), and by adjusting the phase, the antenna array can form the transmitting beam in its proper direction for transmitting the preamble sequence (i.e., “first random access message”). Therefore a “first relative phase state” occurs between a signal transmitted from each of the antennas including the first antenna and the second antenna of the antenna array for forming the first transmitting beam in its proper direction for transmitting the preamble sequence to the base station, Fig. 4 i.e., beam directions will include a beam direction for the “first transmitting beam” which is used to transmit the preamble sequence (i.e., “first random access message”) to the base station & Para [0058] i.e., each antenna in the antenna array can adjust the phase only (i.e., “first relative phase state”), and by adjusting the phase, the antenna array can form beams in proper directions (i.e., “first relative phase state” will be for forming the “first transmitting beam” direction). In this way, the beamforming of the system is completed, [0062] i.e., the user equipment transmits the preamble sequence to the base station according to a first transmitting beam (i.e., includes a beam direction), [0064] i.e., the user equipment can also use a transmission structure based on an antenna array, as shown in Fig. 3, to transmit a preamble sequence. In the embodiment of the present invention, in order to ensure the beam coverage, the user equipment specifies a multiple of beam directions in different orientations in advance. As shown in Fig. 4, the user equipment specifies four beams to realize the coverage of the space & [0102] i.e., the user specifies four beam transmission directions in advance) 

monitoring for a random access response message from the network apparatus; (see Fig. 2 i.e., S205 & Para [0063] i.e., S205: If the random access failed, the user equipment performs RACH re-attempt & [0066-0067] i.e., the failed random access comprises at least one of the following: (1) The user equipment fails to receive random access response information transmitted by the base station within the receiving time window for the random access response (i.e., monitoring for random access response is performed by the UE within the receiving time window))

and in response to failing to receive the random access response message from the network apparatus, (see Fig. 2 i.e., S205 & Para’s [0063] i.e., failed random access & [0066-0067] i.e., the failed random access comprises at least one of the following: (1) the user equipment fails to receive random access response information transmitted by the base station within the receiving time window for the ransom access response) 

retransmitting the first random access message (see Fig. 2 i.e., S205 & Para’s [0063] i.e., If the random access is failed, the user equipment performs RACH re-attempt (i.e., “retransmitting the first random access message”), [0073] i.e., if the random access is failed, the user equipment can perform RACH attempt in the following at least three re-attempt ways. In one embodiment of the present invention, the three re-attempt ways mentioned above are respectively: power-ramping-first RACH re-attempt, beam-switching-first RACH re-attempt, and RACH re-attempt combining power ramping and beam switching, [0075] i.e., Wherein, the beam-switching-first RACH re-attempt will be specifically described below. The user equipment can also use a beam switching mechanism first. During the RACH re-attempt, the user equipment keeps the transmission power unchanged and transmits the preamble sequence using a new beam (i.e., “retransmitting the first random access message”))

with a subsequent relative phase state including a second relative phase state different from the first relative phase state between the signal transmitted by the first antenna and the signal transmitted by the second antenna, (see Fig. 2 i.e., S205 i.e., if the random access is failed, RACH re-attempt is performed on a new beam (i.e., beam switching) pointing in a different direction which will use a “second relative phase state” between the antennas, see Fig. 3 i.e., each antenna in the antenna array can adjust the phase (i.e., see Fig. 3, phase shifters coupled to each antenna), and by adjusting the phase, the antenna array can form the new transmitting beam in its proper direction for retransmitting the preamble sequence on the new beam. Therefore a subsequent relative phase state including a “second relative phase state” occurs between a signal transmitted from each of the antennas including the first antenna and the second antenna of the antenna array for forming the new transmitting beam in its proper direction when re-transmitting the preamble sequence to the base station which is different from the “first relative phase state” used for forming the “first transmitting beam” direction, & Fig. 4 i.e., beam directions will include a beam direction for the new beam which is used to re-transmit the preamble sequence (i.e., “first random access message”) to the base station & Para’s [0063-0064] i.e., the user equipment can also use a transmission structure based on an antenna array, as shown in Fig. 3, to transmit a preamble sequence. In the embodiment of the present invention, in order to ensure the beam coverage, the user equipment specifies a multiple of beam directions in different orientations in advance. As shown in Fig. 4, the user equipment specifies four beams to realize the coverage of the space, [0058] i.e., each antenna in the antenna array can adjust the phase only (i.e., “second relative phase state”), and by adjusting the phase, the antenna array can form beams in proper directions (i.e., “second relative phase state” will be for forming the new transmitting beam direction which is different from the “first relative phase state” used for forming the “first transmitting beam” direction). In this way, the beamforming of the system is completed, [0073] i.e., beam-switching-first RACH re-attempt, [0075] i.e., Wherein, the beam-switching-first RACH re-attempt will be specifically described below. The user equipment can also use a beam switching mechanism first. During the RACH re-attempt, the user equipment keeps the transmission power unchanged and transmits the preamble sequence using a new beam (i.e., “retransmitting the first random access message”), [0102] i.e., beam direction will be defined for the new beam, & [0105-0107]).  
While Zhang discloses using a subsequent relative phase state including a second relative phase state different from the first relative phase state between the signal transmitted by the first antenna and the signal transmitted by the second antenna for retransmitting the first random access message, (see Fig. 2 i.e., step S205 i.e., if the random access if failed, RACH re-attempt is performed on a new beam (i.e., beam switching) pointing in a different direction which will use a “second relative phase state” different from the first relative phase state used for transmitting the preamble sequence in step S204, Fig.’s 3-4 & Para’s [0058] i.e., each antenna in the antenna array can adjust the phase only, and by adjusting the phase, the antenna array can form beams in proper directions, [0063-0064], [0073], [0075], & [0102]), Zhang does not disclose the second relative phase state having a relative phase rotation that is different from the first relative phase state between the signal transmitted by the first antenna and the signal transmitted by the second antenna. However the claim feature would be rendered obvious in view of REIAL WO (2019/001967) A1.

REIAL discloses different beam directions having a relative phase rotation that is different for each beam direction by shifting the phase between signals transmitted by subsequent antenna elements to form the desired beam direction, (see Pg. 3 lines 32-35 i.e., the beam direction is controlled by shifting the phase (i.e., “relative phase rotation”)  an equal amount between subsequent antenna elements & Pg. 5 lines 1-2 i.e., Each beam in the set may be easily modified to point in a different direction by adding a phase component (i.e., “relative phase rotation”) between adjacent antenna elements). 
(REIAL suggests each beam in the set may be easily modified to point in a different direction by adding a phase component between adjacent antenna elements for achieving a desired beam direction and controlling the beam direction (see Pg. 3 lines 32-35 & Pg. 5 lines 1-2)).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the second relative phase state which is different from the first relative phase state between the signal transmitted by the first antenna and the signal transmitted by the second antenna according to the different beam directions used for transmitting the first random access messages as disclosed in Zhang to have a relative phase rotation that is different from the first relative phase state based on the teachings of REIAL who discloses different beam directions having a relative phase rotation that is different for each beam direction by shifting the phase between signals transmitted by subsequent antenna elements by a certain amount to form the desired beam direction because the motivation lies in REIAL that each beam may be easily modified to point in a different direction by adding a phase component between adjacent antenna elements for achieving a desired beam direction and controlling the beam direction according to the set phase rotation. 

While Zhang discloses the UE sending the first random access message and retransmitting the first random access message to the network apparatus on each of the M antennas of the antenna array (Zhang, Fig. 3) which includes the first antenna and the second antenna using beamforming, (Zhang, see Fig. 2 i.e., steps S204-S205, Fig. 3 i.e., antenna array including a first antenna and second antenna used for transmitting the first random access message and retransmitting the first random access message  & Para’s [0058], [0060], [0062-0064] i.e., the user equipment can also use a transmission structure based on an antenna array, as shown in Fig. 3, to transmit a preamble sequence, [0066-0067], [0073], [0075], & [0102]), the combination of Zhang in view of REIAL does not disclose using transmit diversity for the transmissions. However the claim feature would be rendered obvious in view of Ramkumar et al. US (2018/0176882).

Ramkumar discloses a beamforming transmission may be used in combination with transmit diversity (see Para [0033] i.e., beamforming may be used to focus the transmission energy in one or more directions. This may be achieved by spatially precoding the data for transmission through multiple antennas. To achieve good coverage at the edges of the cell, a single stream beamforming transmission may be used in combination with transmit diversity).

(Ramkumar suggests the single stream beamforming transmission may be used in combination with transmit diversity to achieve good communication coverage (see Para [0033])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the UE which transmits the first random access message with an initial relative phase state and retransmits the first random access message with a subsequent relative phase state to the network apparatus on each of the M antennas of the antenna array which includes the first antenna and the second antenna using beamforming transmission as disclosed in the teachings of Zhang in view of REIAL to each use transmit diversity for transmitting the messages based on the teachings of Ramkumar who discloses a single stream beamforming transmission may be used in combination with transmit diversity because the motivation lies in Ramkumar that the single stream beamforming transmission may be used in combination with transmit diversity to achieve good communication coverage. 

While the combination of Zhang in view of REIAL, and further in view of Ramkumar discloses using transmit diversity for the transmissions (Ramkumar, see Para [0033] i.e., beamforming transmission may be used in combination with transmit diversity), combination of Zhang in view of REIAL, and further in view of Ramkumar does not disclose the transmit diversity is used for combined reception. However the claim feature would be rendered obvious in view of Oh et al. US (2014/0293874).  

In regards to the claim feature “for combined reception” in claim 1, the claim language “for combined reception” is simply a statement of intended use and is not considered limiting to the claim. Such statement of “for combined reception” and “for the combined reception” recited in claim 1 is a statement of intended use and therefore does not further limit the claim features which recite “for combined reception” and “for the combined reception” in claim 1. However for addressing the claim feature “for combined reception” in claim 1, the teachings of Oh is relied upon as shown below. 

Oh discloses transmit diversity is used for combined reception at a receiver (see Para [0242] i.e., A transmitter transmits a signal using a diversity transmission method such as a transmit diversity method…and a receiver receives by combining received signals (i.e., “combined reception”) using a diversity reception method such as a general diversity reception method. Upon using two antennas, the transmitter may transmit a signal using the transmit diversity method by simultaneously transmitting the same signal through the two antennas).

(Oh suggests the receiver receives by combining the received signals using a diversity reception method for successfully receiving and obtaining the signal based on using a general diversity reception method and for obtaining a diversity gain based on receiving the signal, (see Para’s [0242] & [0244])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the transmit diversity used for the transmission and retransmission of the first random access message as disclosed in the teachings of Zhang in view of REIAL, and further in view of Ramkumar to be for combined reception at a receiver as disclosed in the teachings of Oh who discloses transmit diversity is used for combined reception at a receiver because the motivation lies in Oh that the receiver receives by combining the received signals using a diversity reception method for successfully receiving and obtaining the signal based on using a general diversity reception method and for obtaining a diversity gain based on receiving the signal. 

Regarding Claim 10, Zhang discloses the method of claim 1, wherein the M antennas further include a third antenna and a fourth antenna (see Fig. 3 i.e., which illustrates four antennas (i.e., “M antennas”) will include a third antenna and a fourth antennas), and wherein sending the first random access message to the network apparatus comprises sending the first random access message using at least the first antenna, the second antenna, the third antenna, and the fourth antenna using the initial relative phase state, (see Fig. 3 i.e., the preamble sequence will be transmitted via each of the antennas of the antenna array which includes first, second , third, and fourth antennas & Para’s [0058] i.e., each antenna in the antenna array can adjust the phase only, and by adjusting the phase, the antenna array can form beams in proper directions, [0062] i.e., the user equipment transmits, according to the corresponding PRACH resources…and a first transmitting beam, a preamble sequence to the base station, & [0064] i.e., the user equipment can also use a transmission structure based on an antenna array, as shown in Fig. 3 to transmit a preamble sequence)

and further comprises an initial relative phase rotation among signals transmitted by the first antenna, the second antenna, the third antenna, and the fourth antenna, (see Fig. 3 & Para’s [0058] i.e., each antenna in the antenna array can adjust the phase only (i.e., includes “initial relative phase rotation” among signals transmitted by each of the antennas), and by adjusting the phase, the antenna array can form beams in proper directions, [0062], & [0064] i.e., the user equipment can also use a transmission structure based on an antenna array, as shown in Fig. 3 to transmit a preamble sequence. In the embodiment of the present invention, in order to ensure the beam coverage, the user equipment specifies a multiple of beam directions in different orientations in advance. As shown in Fig. 4, the user equipment specifies four beams to realize the coverage of the space)

and wherein retransmitting the first random access message using the subsequent relative phase state (see Fig. 2 i.e., S205 i.e., if the random access is failed, RACH re-attempt is performed on a new beam (i.e., beam switching) pointing in a different direction which will use a “subsequent relative phase state” between the antennas, see Fig. 3 i.e., each antenna in the antenna array can adjust the phase (i.e., see Fig. 3, phase shifters coupled to each antenna), and by adjusting the phase, the antenna array can form the new transmitting beam in its proper direction for retransmitting the preamble sequence on the new beam. Therefore a subsequent relative phase state occurs between a signal transmitted from each of the antennas of the antenna array for forming the new transmitting beam in its proper direction when re-transmitting the preamble sequence to the base station which is different from the “initial relative phase state” used for forming the “first transmitting beam” direction, & Fig. 4 i.e., beam directions will include a beam direction for the new beam which is used to re-transmit the preamble sequence (i.e., “first random access message”) to the base station). 

comprises retransmitting the first random access message using at least two of the first antenna, the second antenna, the third antenna, and the fourth antenna (see Fig. 3 i.e., at least two of the four antennas will be used for retransmitting the preamble sequence & Para’s  [0058] i.e., each antenna in the antenna array can adjust the phase only, and by adjusting the phase, the antenna array can form beams in proper directions, [0064] i.e., the user equipment can also use a transmission structure based on an antenna array, as shown in Fig. 3 to transmit a preamble sequence. In the embodiment of the present invention, in order to ensure the beam coverage, the user equipment specifies a multiple of beam directions in different orientations in advance. As shown in Fig. 4, the user equipment specifies four beams to realize the coverage of the space, [0073] i.e., beam-switching-first RACH re-attempt, & [0075] i.e., During the RACH re-attempt, the user equipment transmits the preamble sequence using a new beam & [0107])

and with a subsequent relative phase state different from the initial relative phase state, (see Para’s [0063-0064] i.e., the user equipment can also use a transmission structure based on an antenna array, as shown in Fig. 3, to transmit a preamble sequence. In the embodiment of the present invention, in order to ensure the beam coverage, the user equipment specifies a multiple of beam directions in different orientations in advance. As shown in Fig. 4, the user equipment specifies four beams to realize the coverage of the space, [0058] i.e., each antenna in the antenna array can adjust the phase only (i.e., includes using a “subsequent relative phase state”), and by adjusting the phase, the antenna array can form beams in proper directions (i.e., “subsequent relative phase state” will be for forming the new transmitting beam direction which is different from the “initial relative phase state” used for forming the “first transmitting beam” direction). In this way, the beamforming of the system is completed, [0073] i.e., beam-switching-first RACH re-attempt, [0075] i.e., Wherein, the beam-switching-first RACH re-attempt will be specifically described below. The user equipment can also use a beam switching mechanism first. During the RACH re-attempt, the user equipment keeps the transmission power unchanged and transmits the preamble sequence using a new beam (i.e., “retransmitting the first random access message”), [0102] i.e., beam direction will be defined for the new beam, & [0105-0107]).  

Zhang in view of Ramkumar, and further in view of Oh does not disclose the claim features wherein the initial relative phase state comprises no phase ramp across a plurality of transmission subcarriers of the PRACH resources and wherein retransmitting the first random access message using the subsequent relative phase state comprises retransmitting the first random access message with no phase ramp across subcarriers. However the claim features would be rendered obvious in view of REIAL WO (2019/001967) A1.

REIAL discloses wherein the initial relative phase state comprises no phase ramp across a plurality of transmission subcarriers of PRACH resources (see Pg. 3 lines 32-35 i.e., the beam direction is controlled by shifting the phase an equal amount between subsequent antenna elements (i.e., no phase ramp occurs for first relative phase state of the first beam and second relative phase state for the second beam in which the first RA preamble is retransmitted since the beam direction is controlled by shifting the phase an equal amount between the subsequent antenna elements), thereby allowing for constructive combining in the beam direction, Pg. 4 line 34-Pg. 5 lines 1-2 i.e., Each beam in the set may be easily modified to point in a different direction by adding a phase component between adjacent antenna elements (i.e., no phase ramp occurs across the plurality of subcarriers), Pg. 5 lines 11-27, & Pg. 6 line 37 – Pg. 7 line 11 i.e., responsive to an RA response (RAR) being not received: modify the first RACH preamble transmission configuration to a second RACH preamble transmission configuration different from the first RACH preamble transmission configuration; and transmit second RA preamble using the second RACH preamble transmission configuration. In some embodiments, in case of a communication failure using the first beam (i.e., includes “first relative phase state” between the antenna elements), the first RA preamble is retransmitted using a second beam (i.e., includes “second relative phase state” between the antenna elements)). 

and wherein retransmitting the first random access message using the subsequent relative phase state comprises retransmitting the first random access message with no phase ramp across subcarriers (see Pg. 3 lines 32-35 i.e., the beam direction is controlled by shifting the phase an equal amount between subsequent antenna elements (i.e., no phase ramp occurs for first relative phase state of the first beam and second relative phase state for the second beam in which the first RA preamble is retransmitted since the beam direction is controlled by shifting the phase an equal amount between the subsequent antenna elements), thereby allowing for constructive combining in the beam direction, Pg. 4 line 34-Pg. 5 lines 1-2 i.e., Each beam in the set may be easily modified to point in a different direction by adding a phase component between adjacent antenna elements (i.e., no phase ramp occurs across the plurality of subcarriers), Pg. 5 lines 11-27, & Pg. 6 line 37 – Pg. 7 line 11 i.e., responsive to an RA response (RAR) being not received: modify the first RACH preamble transmission configuration to a second RACH preamble transmission configuration different from the first RACH preamble transmission configuration; and transmit second RA preamble using the second RACH preamble transmission configuration. In some embodiments, in case of a communication failure using the first beam (i.e., includes “first relative phase state” between the antenna elements), the first RA preamble is retransmitted using a second beam (i.e., includes “second relative phase state” between the antenna elements)). 

(REIAL suggests in case the random access response (RAR) is not received or in case of a communication failure using the first beam, the first RA preamble is retransmitted using a second beam (see Pg. 6 line 37 – Pg. 7 line 11)).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the first random access message which is retransmitted by the antenna array for sending the preamble sequence on a new beam according to the respective transmission beams as disclosed in Zhang in view of Ramkumar, and further in view of Oh to be retransmitted using a plurality of subcarriers for the beam transmission that has no phase ramp across the plurality of subcarriers as disclosed in REIAL who discloses preamble transmission and retransmission using first and second beams because the motivation lies in REIAL that in case the random access response (RAR) is not received or in case of a communication failure using the first beam, the first RA preamble is retransmitted using a second beam for achieving successful random access. 

Regarding Claim 11, Zhang discloses the method of claim 1, where M is greater than two (see Fig. 3 i.e., four antennas are illustrated (i.e., M>2) & Para’s [0058] & [0064]), wherein sending the first random access message to the network apparatus (see Para’s [0062] & [0064]) comprises sending the first random access message using all of the M antennas, (see Fig. 3 i.e., the preamble sequence will be transmitted via each of the antennas of the antenna array which includes first, second , third, and fourth antennas & Para’s [0058] i.e., each antenna in the antenna array can adjust the phase only, and by adjusting the phase, the antenna array can form beams in proper directions, [0062] i.e., the user equipment transmits, according to the corresponding PRACH resources…and a first transmitting beam, a preamble sequence to the base station, & [0064] i.e., the user equipment can also use a transmission structure based on an antenna array, as shown in Fig. 3 to transmit a preamble sequence)

wherein the initial relative phase state is among the signals transmitted by the M antennas, (see Fig. 3 & Para’s [0058] i.e., each antenna in the antenna array can adjust the phase only (i.e., includes “initial relative phase state” among signals transmitted by each of the M antennas), and by adjusting the phase, the antenna array can form beams in proper directions, [0062], & [0064] i.e., the user equipment can also use a transmission structure based on an antenna array, as shown in Fig. 3 to transmit a preamble sequence. In the embodiment of the present invention, in order to ensure the beam coverage, the user equipment specifies a multiple of beam directions in different orientations in advance. As shown in Fig. 4, the user equipment specifies four beams to realize the coverage of the space)

and wherein retransmitting the first random access message using the subsequent relative phase state comprises retransmitting the first random access message using all of the M antennas (see Fig. 3 i.e., each of the M antennas will be used for retransmitting the preamble sequence & Para’s [0058] i.e., each antenna in the antenna array can adjust the phase only, and by adjusting the phase, the antenna array can form beams in proper directions, [0064] i.e., the user equipment can also use a transmission structure based on an antenna array, as shown in Fig. 3 to transmit a preamble sequence. In the embodiment of the present invention, in order to ensure the beam coverage, the user equipment specifies a multiple of beam directions in different orientations in advance. As shown in Fig. 4, the user equipment specifies four beams to realize the coverage of the space, [0073] i.e., beam-switching-first RACH re-attempt, & [0075] i.e., During the RACH re-attempt, the user equipment transmits the preamble sequence using a new beam & [0107])

with each of the M antennas having an initial phase rotation relative to the first antenna of the M antennas, (see Fig. 3 & Para’s [0058] i.e., each antenna in the antenna array can adjust the phase only, and by adjusting the phase, the antenna array can form beams in proper directions). 

Regarding Claim 13, Zhang discloses a user equipment (UE) (see Fig. 14 i.e., user equipment) comprising: M antennas, (see Fig. 3 i.e., UE includes “M” antennas of antenna array & Para’s [0034], [0058] i.e., each antenna in the antenna array of Fig. 3 & [0064] i.e., the user equipment can also use a transmission structure based on an antenna array, as shown in Fig. 3)

wherein the M antennas include at least a first antenna and a second antenna; (see Fig. 3 i.e., antenna array includes a first antenna and a second antenna & Para’s [0058] & [0064])

a transceiver coupled with the M antennas; (see Fig. 3 & Fig. 14 & Para’s [0058], [0064], & [0209-0213])

a processor (see Fig. 3 i.e., baseband processor will be coupled with the UE transceiver & Fig. 14 i.e., UE includes a processor & Para’s [0221-0222]) coupled with the transceiver (see Fig. 14 & Para [0222]); 

and memory in communication with the processor (see Fig. 14 i.e., UE includes a memory & Para’s [0221-0222]), the processor and memory (see Fig. 14 & Para’s [0221-0222]) configured to: generate a first random access message, (see Fig. 2 & Para’s [0034], [0059] i.e., S203: The user equipment receives system configuration information transmitted by the base station, [0060] i.e., S204: The user equipment transmits a preamble sequence (i.e., “first random access message”) to the base station to perform random access (i.e., “RACH process”) & [0062])

initiate transmission of the first random access message from the UE to a network apparatus in which the first random access response message is sent from at least the first antenna and the second antenna of the M antennas on physical random access channel (PRACH) resources (see Figures 2-4 i.e., the UE transmits the preamble sequence (i.e., “first random access message”) to the base station using a first antenna and second antenna of the antenna array of Fig. 3 & Para’s [0058], [0062] i.e., Specifically, the user equipment transmits, according to the corresponding PRACH resources and the format of the random access preamble sequence and by a first transmission power and a first transmitting beam, a preamble sequence to the base station to perform random access, [0064] i.e., the user equipment can also use a transmission structure based on an antenna array, as shown in Fig. 3 to transmit a preamble sequence (i.e., preamble sequence (i.e., “first random access message”) is transmitted using a first antenna and second antenna of the antenna array). In one embodiment, of the present invention, in order to ensure the beam coverage, the user equipment specifies a multiple of beam directions in different orientations in advance. As shown in Fig. 4, the user equipment specifies four beams to realize the coverage of the space & [0069] i.e., the base station detects a preamble sequence on corresponding time-frequency resources)

with an initial relative phase state including a first relative phase state between a signal transmitted by the first antenna and a signal transmitted by the second antenna, (see Fig. 3 i.e., each antenna in the antenna array can adjust the phase (i.e., see Fig. 3, phase shifters coupled to each antenna), and by adjusting the phase, the antenna array can form the transmitting beam in its proper direction for transmitting the preamble sequence (i.e., “first random access message”). Therefore a “first relative phase state” occurs between a signal transmitted from each of the antennas including the first antenna and the second antenna of the antenna array for forming the first transmitting beam in its proper direction for transmitting the preamble sequence to the base station, Fig. 4 i.e., beam directions will include a beam direction for the “first transmitting beam” which is used to transmit the preamble sequence (i.e., “first random access message”) to the base station & Para [0058] i.e., each antenna in the antenna array can adjust the phase only (i.e., “first relative phase state”), and by adjusting the phase, the antenna array can form beams in proper directions (i.e., “first relative phase state” will be for forming the “first transmitting beam” direction). In this way, the beamforming of the system is completed, [0062] i.e., the user equipment transmits the preamble sequence to the base station according to a first transmitting beam (i.e., includes a beam direction), [0064] i.e., the user equipment can also use a transmission structure based on an antenna array, as shown in Fig. 3, to transmit a preamble sequence. In the embodiment of the present invention, in order to ensure the beam coverage, the user equipment specifies a multiple of beam directions in different orientations in advance. As shown in Fig. 4, the user equipment specifies four beams to realize the coverage of the space & [0102] i.e., the user specifies four beam transmission directions in advance) 

monitor for a random access response message from the network apparatus, (see Fig. 2 i.e., S205 & Para [0063] i.e., S205: If the random access failed, the user equipment performs RACH re-attempt & [0066-0067] i.e., the failed random access comprises at least one of the following: (1) The user equipment fails to receive random access response information transmitted by the base station within the receiving time window for the random access response (i.e., monitoring for random access response is performed by the UE within the receiving time window))

and in response to failing to receive the random access response message from the network apparatus, (see Fig. 2 i.e., S205 & Para’s [0063] i.e., failed random access & [0066-0067] i.e., the failed random access comprises at least one of the following: (1) the user equipment fails to receive random access response information transmitted by the base station within the receiving time window for the ransom access response) 

initiate a retransmission of the first random access message (see Fig. 2 i.e., S205 & Para’s [0063] i.e., If the random access is failed, the user equipment performs RACH re-attempt (i.e., “retransmitting the first random access message”), [0073] i.e., if the random access is failed, the user equipment can perform RACH attempt in the following at least three re-attempt ways. In one embodiment of the present invention, the three re-attempt ways mentioned above are respectively: power-ramping-first RACH re-attempt, beam-switching-first RACH re-attempt, and RACH re-attempt combining power ramping and beam switching, [0075] i.e., Wherein, the beam-switching-first RACH re-attempt will be specifically described below. The user equipment can also use a beam switching mechanism first. During the RACH re-attempt, the user equipment keeps the transmission power unchanged and transmits the preamble sequence using a new beam (i.e., “retransmitting the first random access message”))

with a subsequent relative phase state including a second relative phase state different from the first relative phase state between the signal transmitted by the first antenna and the signal transmitted by the second antenna.  (see Fig. 2 i.e., S205 i.e., if the random access is failed, RACH re-attempt is performed on a new beam (i.e., beam switching) pointing in a different direction which will use a “second relative phase state” between the antennas, see Fig. 3 i.e., each antenna in the antenna array can adjust the phase (i.e., see Fig. 3, phase shifters coupled to each antenna), and by adjusting the phase, the antenna array can form the new transmitting beam in its proper direction for retransmitting the preamble sequence on the new beam. Therefore a subsequent relative phase state including a “second relative phase state” occurs between a signal transmitted from each of the antennas including the first antenna and the second antenna of the antenna array for forming the new transmitting beam in its proper direction when re-transmitting the preamble sequence to the base station which is different from the “first relative phase state” used for forming the “first transmitting beam” direction, & Fig. 4 i.e., beam directions will include a beam direction for the new beam which is used to re-transmit the preamble sequence (i.e., “first random access message”) to the base station & Para’s [0063-0064] i.e., the user equipment can also use a transmission structure based on an antenna array, as shown in Fig. 3, to transmit a preamble sequence. In the embodiment of the present invention, in order to ensure the beam coverage, the user equipment specifies a multiple of beam directions in different orientations in advance. As shown in Fig. 4, the user equipment specifies four beams to realize the coverage of the space, [0058] i.e., each antenna in the antenna array can adjust the phase only (i.e., “second relative phase state”), and by adjusting the phase, the antenna array can form beams in proper directions (i.e., “second relative phase state” will be for forming the new transmitting beam direction which is different from the “first relative phase state” used for forming the “first transmitting beam” direction). In this way, the beamforming of the system is completed, [0073] i.e., beam-switching-first RACH re-attempt, [0075] i.e., Wherein, the beam-switching-first RACH re-attempt will be specifically described below. The user equipment can also use a beam switching mechanism first. During the RACH re-attempt, the user equipment keeps the transmission power unchanged and transmits the preamble sequence using a new beam (i.e., “retransmitting the first random access message”), [0102] i.e., beam direction will be defined for the new beam, & [0105-0107]).  

While Zhang discloses using a subsequent relative phase state including a second relative phase state different from the first relative phase state between the signal transmitted by the first antenna and the signal transmitted by the second antenna, (see Fig. 2 i.e., step S205 i.e., if the random access if failed, RACH re-attempt is performed on a new beam (i.e., beam switching) pointing in a different direction which will use a “second relative phase state” different from the first relative phase state used for transmitting the preamble sequence in step S204, Fig.’s 3-4 & Para’s [0058] i.e., each antenna in the antenna array can adjust the phase only, and by adjusting the phase, the antenna array can form beams in proper directions, [0063-0064], [0073], [0075], & [0102]), Zhang does not disclose the second relative phase state having a relative phase rotation that is different from the first relative phase state between the signal transmitted by the first antenna and the signal transmitted by the second antenna. However the claim feature would be rendered obvious in view of REIAL WO (2019/001967) A1.

REIAL discloses different beam directions having a relative phase rotation that is different for each beam direction by shifting the phase between signals transmitted by subsequent antenna elements to form the desired beam direction, (see Pg. 3 lines 32-35 i.e., the beam direction is controlled by shifting the phase (i.e., “relative phase rotation”)  an equal amount between subsequent antenna elements & Pg. 5 lines 1-2 i.e., Each beam in the set may be easily modified to point in a different direction by adding a phase component (i.e., “relative phase rotation”) between adjacent antenna elements). 
(REIAL suggests each beam in the set may be easily modified to point in a different direction by adding a phase component between adjacent antenna elements for achieving a desired beam direction and controlling the beam direction (see Pg. 3 lines 32-35 & Pg. 5 lines 1-2)).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the second relative phase state which is different from the first relative phase state between the signal transmitted by the first antenna and the signal transmitted by the second antenna according to the different beam directions used for transmitting the first random access messages as disclosed in Zhang to have a relative phase rotation that is different from the first relative phase state based on the teachings of REIAL who discloses different beam directions having a relative phase rotation that is different for each beam direction by shifting the phase between signals transmitted by subsequent antenna elements by a certain amount to form the desired beam direction because the motivation lies in REIAL that each beam may be easily modified to point in a different direction by adding a phase component between adjacent antenna elements for achieving a desired beam direction and controlling the beam direction according to the set phase rotation. 

While Zhang discloses the UE sending the first random access message and retransmitting the first random access message to the network apparatus on each of the M antennas of the antenna array (Zhang, Fig. 3) which includes the first antenna and the second antenna using beamforming, (Zhang, see Fig. 2 i.e., steps S204-S205, Fig. 3 i.e., antenna array including a first antenna and second antenna used for transmitting the first random access message and retransmitting the first random access message  & Para’s [0058], [0060], [0062-0064] i.e., the user equipment can also use a transmission structure based on an antenna array, as shown in Fig. 3, to transmit a preamble sequence, [0066-0067], [0073], [0075], & [0102]), the combination of Zhang in view of REIAL does not disclose using transmit diversity for the transmissions. However the claim feature would be rendered obvious in view of Ramkumar et al. US (2018/0176882).

Ramkumar discloses a beamforming transmission may be used in combination with transmit diversity (see Para [0033] i.e., beamforming may be used to focus the transmission energy in one or more directions. This may be achieved by spatially precoding the data for transmission through multiple antennas. To achieve good coverage at the edges of the cell, a single stream beamforming transmission may be used in combination with transmit diversity).

(Ramkumar suggests the single stream beamforming transmission may be used in combination with transmit diversity to achieve good communication coverage (see Para [0033])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the UE which transmits the first random access message with an initial relative phase state and retransmits the first random access message with a subsequent relative phase state to the network apparatus on each of the M antennas of the antenna array which includes the first antenna and the second antenna using beamforming transmission as disclosed in the teachings of Zhang in view of REIAL to each use transmit diversity for transmitting the messages based on the teachings of Ramkumar who discloses a single stream beamforming transmission may be used in combination with transmit diversity because the motivation lies in Ramkumar that the single stream beamforming transmission may be used in combination with transmit diversity to achieve good communication coverage. 

While the combination of Zhang in view of REIAL, and further in view of Ramkumar discloses using transmit diversity for the transmissions (Ramkumar, see Para [0033] i.e., beamforming transmission may be used in combination with transmit diversity), combination of Zhang in view of REIAL, and further in view of Ramkumar does not disclose the transmit diversity is used for combined reception. However the claim feature would be rendered obvious in view of Oh et al. US (2014/0293874).  

In regards to the claim feature “for combined reception” in claim 13, the claim language “for combined reception” is simply a statement of intended use and is not considered limiting to the claim. Such statement of “for combined reception” and “for the combined reception” recited in claim 13 is a statement of intended use and therefore does not further limit the claim features which recite “for combined reception” and “for the combined reception” in claim 13. However for addressing the claim feature “for combined reception” in claim 13, the teachings of Oh is relied upon as shown below. 

Oh discloses transmit diversity is used for combined reception at a receiver (see Para [0242] i.e., A transmitter transmits a signal using a diversity transmission method such as a transmit diversity method…and a receiver receives by combining received signals (i.e., “combined reception”) using a diversity reception method such as a general diversity reception method. Upon using two antennas, the transmitter may transmit a signal using the transmit diversity method by simultaneously transmitting the same signal through the two antennas).

(Oh suggests the receiver receives by combining the received signals using a diversity reception method for successfully receiving and obtaining the signal based on using a general diversity reception method and for obtaining a diversity gain based on receiving the signal, (see Para’s [0242] & [0244])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the transmit diversity used for the transmission and retransmission of the first random access message as disclosed in the teachings of Zhang in view of REIAL, and further in view of Ramkumar to be for combined reception at a receiver as disclosed in the teachings of Oh who discloses transmit diversity is used for combined reception at a receiver because the motivation lies in Oh that the receiver receives by combining the received signals using a diversity reception method for successfully receiving and obtaining the signal based on using a general diversity reception method and for obtaining a diversity gain based on receiving the signal. 

Regarding Claim 21, Zhang discloses a user equipment (UE) (see Fig. 14 i.e., user equipment) with M antennas (see Fig. 3 i.e., UE includes “M” antennas of antenna array & Para’s [0034], [0058] i.e., each antenna in the antenna array of Fig. 3 & [0064] i.e., the user equipment can also use a transmission structure based on an antenna array, as shown in Fig. 3) including a first antenna and a second antenna (see Fig. 3 i.e., antenna array includes a first antenna and a second antenna & Para’s [0058] & [0064]), the user equipment (see Fig. 14) comprising: means for generating a first random access message; (see Fig. 2 & Para’s [0034], [0059] i.e., S203: The user equipment receives system configuration information transmitted by the base station, [0060] i.e., S204: The user equipment transmits a preamble sequence (i.e., “first random access message”) to the base station to perform random access (i.e., “RACH process”) & [0062])

means for sending the first random access message to a network apparatus in which the first random access message is sent from at least the first antenna and the second antenna of the M antennas on physical random access channel (PRACH) resources (see Figures 2-4 i.e., the UE transmits the preamble sequence (i.e., “first random access message”) to the base station using a first antenna and second antenna of the antenna array of Fig. 3 & Para’s [0058], [0062] i.e., Specifically, the user equipment transmits, according to the corresponding PRACH resources and the format of the random access preamble sequence and by a first transmission power and a first transmitting beam, a preamble sequence to the base station to perform random access, [0064] i.e., the user equipment can also use a transmission structure based on an antenna array, as shown in Fig. 3 to transmit a preamble sequence (i.e., preamble sequence (i.e., “first random access message”) is transmitted using a first antenna and second antenna of the antenna array). In one embodiment, of the present invention, in order to ensure the beam coverage, the user equipment specifies a multiple of beam directions in different orientations in advance. As shown in Fig. 4, the user equipment specifies four beams to realize the coverage of the space & [0069] i.e., the base station detects a preamble sequence on corresponding time-frequency resources)

with an initial relative phase state including a first relative phase state between a signal transmitted by the first antenna and a signal transmitted by the second antenna; (see Fig. 3 i.e., each antenna in the antenna array can adjust the phase (i.e., see Fig. 3, phase shifters coupled to each antenna), and by adjusting the phase, the antenna array can form the transmitting beam in its proper direction for transmitting the preamble sequence (i.e., “first random access message”). Therefore a “first relative phase state” occurs between a signal transmitted from each of the antennas including the first antenna and the second antenna of the antenna array for forming the first transmitting beam in its proper direction for transmitting the preamble sequence to the base station, Fig. 4 i.e., beam directions will include a beam direction for the “first transmitting beam” which is used to transmit the preamble sequence (i.e., “first random access message”) to the base station & Para [0058] i.e., each antenna in the antenna array can adjust the phase only (i.e., “first relative phase state”), and by adjusting the phase, the antenna array can form beams in proper directions (i.e., “first relative phase state” will be for forming the “first transmitting beam” direction). In this way, the beamforming of the system is completed, [0062] i.e., the user equipment transmits the preamble sequence to the base station according to a first transmitting beam (i.e., includes a beam direction), [0064] i.e., the user equipment can also use a transmission structure based on an antenna array, as shown in Fig. 3, to transmit a preamble sequence. In the embodiment of the present invention, in order to ensure the beam coverage, the user equipment specifies a multiple of beam directions in different orientations in advance. As shown in Fig. 4, the user equipment specifies four beams to realize the coverage of the space & [0102] i.e., the user specifies four beam transmission directions in advance) 

means for monitoring for a random access response message from the network apparatus; (see Fig. 2 i.e., S205 & Para [0063] i.e., S205: If the random access failed, the user equipment performs RACH re-attempt & [0066-0067] i.e., the failed random access comprises at least one of the following: (1) The user equipment fails to receive random access response information transmitted by the base station within the receiving time window for the random access response (i.e., monitoring for random access response is performed by the UE within the receiving time window))

and means for retransmitting the first random access message (see Fig. 2 i.e., S205 & Para’s [0063] i.e., If the random access is failed, the user equipment performs RACH re-attempt (i.e., “retransmitting the first random access message”), [0073] i.e., if the random access is failed, the user equipment can perform RACH attempt in the following at least three re-attempt ways. In one embodiment of the present invention, the three re-attempt ways mentioned above are respectively: power-ramping-first RACH re-attempt, beam-switching-first RACH re-attempt, and RACH re-attempt combining power ramping and beam switching, [0075] i.e., Wherein, the beam-switching-first RACH re-attempt will be specifically described below. The user equipment can also use a beam switching mechanism first. During the RACH re-attempt, the user equipment keeps the transmission power unchanged and transmits the preamble sequence using a new beam (i.e., “retransmitting the first random access message”))

with a subsequent relative phase state including a second relative phase state that is different from the first relative phase state between the signal transmitted by the first antenna and the signal transmitted by the second antenna (see Fig. 2 i.e., S205 i.e., if the random access is failed, RACH re-attempt is performed on a new beam (i.e., beam switching) pointing in a different direction which will use a “second relative phase state” between the antennas, see Fig. 3 i.e., each antenna in the antenna array can adjust the phase (i.e., see Fig. 3, phase shifters coupled to each antenna), and by adjusting the phase, the antenna array can form the new transmitting beam in its proper direction for retransmitting the preamble sequence on the new beam. Therefore a subsequent relative phase state including a “second relative phase state” occurs between a signal transmitted from each of the antennas including the first antenna and the second antenna of the antenna array for forming the new transmitting beam in its proper direction when re-transmitting the preamble sequence to the base station which is different from the “first relative phase state” used for forming the “first transmitting beam” direction, & Fig. 4 i.e., beam directions will include a beam direction for the new beam which is used to re-transmit the preamble sequence (i.e., “first random access message”) to the base station & Para’s [0063-0064] i.e., the user equipment can also use a transmission structure based on an antenna array, as shown in Fig. 3, to transmit a preamble sequence. In the embodiment of the present invention, in order to ensure the beam coverage, the user equipment specifies a multiple of beam directions in different orientations in advance. As shown in Fig. 4, the user equipment specifies four beams to realize the coverage of the space, [0058] i.e., each antenna in the antenna array can adjust the phase only (i.e., “second relative phase state”), and by adjusting the phase, the antenna array can form beams in proper directions (i.e., “second relative phase state” will be for forming the new transmitting beam direction which is different from the “first relative phase state” used for forming the “first transmitting beam” direction). In this way, the beamforming of the system is completed, [0073] i.e., beam-switching-first RACH re-attempt, [0075] i.e., Wherein, the beam-switching-first RACH re-attempt will be specifically described below. The user equipment can also use a beam switching mechanism first. During the RACH re-attempt, the user equipment keeps the transmission power unchanged and transmits the preamble sequence using a new beam (i.e., “retransmitting the first random access message”), [0102] i.e., beam direction will be defined for the new beam, & [0105-0107]).  
in response to failing to receive the random access response message from the network apparatus, (see Fig. 2 i.e., S205 & Para’s [0063] i.e., failed random access & [0066-0067] i.e., the failed random access comprises at least one of the following: (1) the user equipment fails to receive random access response information transmitted by the base station within the receiving time window for the ransom access response).  

While Zhang discloses using a subsequent relative phase state including a second relative phase state that is different from the first relative phase state between the signal transmitted by the first antenna and the signal transmitted by the second antenna, (see Fig. 2 i.e., step S205 i.e., if the random access if failed, RACH re-attempt is performed on a new beam (i.e., beam switching) pointing in a different direction which will use a “second relative phase state” different from the first relative phase state used for transmitting the preamble sequence in step S204, Fig.’s 3-4 & Para’s [0058] i.e., each antenna in the antenna array can adjust the phase only, and by adjusting the phase, the antenna array can form beams in proper directions, [0063-0064], [0073], [0075], & [0102]), Zhang does not disclose the second relative phase state having a relative phase rotation that is different from the first relative phase state between the signal transmitted by the first antenna and the signal transmitted by the second antenna. However the claim feature would be rendered obvious in view of REIAL WO (2019/001967) A1.

REIAL discloses different beam directions having a relative phase rotation that is different for each beam direction by shifting the phase between signals transmitted by subsequent antenna elements to form the desired beam direction, (see Pg. 3 lines 32-35 i.e., the beam direction is controlled by shifting the phase (i.e., “relative phase rotation”)  an equal amount between subsequent antenna elements & Pg. 5 lines 1-2 i.e., Each beam in the set may be easily modified to point in a different direction by adding a phase component (i.e., “relative phase rotation”) between adjacent antenna elements). 

(REIAL suggests each beam in the set may be easily modified to point in a different direction by adding a phase component between adjacent antenna elements for achieving a desired beam direction and controlling the beam direction (see Pg. 3 lines 32-35 & Pg. 5 lines 1-2)).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the second relative phase state which is different from the first relative phase state between the signal transmitted by the first antenna and the signal transmitted by the second antenna according to the different beam directions used for transmitting the first random access messages as disclosed in Zhang to have a relative phase rotation that is different from the first relative phase state based on the teachings of REIAL who discloses different beam directions having a relative phase rotation that is different for each beam direction by shifting the phase between signals transmitted by subsequent antenna elements by a certain amount to form the desired beam direction because the motivation lies in REIAL that each beam may be easily modified to point in a different direction by adding a phase component between adjacent antenna elements for achieving a desired beam direction and controlling the beam direction according to the set phase rotation. 

While Zhang discloses the UE sending the first random access message and retransmitting the first random access message to the network apparatus on each of the M antennas of the antenna array (Zhang, Fig. 3) which includes the first antenna and the second antenna using beamforming, (Zhang, see Fig. 2 i.e., steps S204-S205, Fig. 3 i.e., antenna array including a first antenna and second antenna used for transmitting the first random access message and retransmitting the first random access message  & Para’s [0058], [0060], [0062-0064] i.e., the user equipment can also use a transmission structure based on an antenna array, as shown in Fig. 3, to transmit a preamble sequence, [0066-0067], [0073], [0075], & [0102]), the combination of Zhang in view of REIAL does not disclose using transmit diversity for the transmissions. However the claim feature would be rendered obvious in view of Ramkumar et al. US (2018/0176882).

Ramkumar discloses a beamforming transmission may be used in combination with transmit diversity (see Para [0033] i.e., beamforming may be used to focus the transmission energy in one or more directions. This may be achieved by spatially precoding the data for transmission through multiple antennas. To achieve good coverage at the edges of the cell, a single stream beamforming transmission may be used in combination with transmit diversity).
(Ramkumar suggests the single stream beamforming transmission may be used in combination with transmit diversity to achieve good communication coverage (see Para [0033])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the UE which transmits the first random access message with an initial relative phase state and retransmits the first random access message with a subsequent relative phase state to the network apparatus on each of the M antennas of the antenna array which includes the first antenna and the second antenna using beamforming transmission as disclosed in the teachings of Zhang in view of REIAL to each use transmit diversity for transmitting the messages based on the teachings of Ramkumar who discloses a single stream beamforming transmission may be used in combination with transmit diversity because the motivation lies in Ramkumar that the single stream beamforming transmission may be used in combination with transmit diversity to achieve good communication coverage. 

While the combination of Zhang in view of REIAL, and further in view of Ramkumar discloses using transmit diversity for the transmissions (Ramkumar, see Para [0033] i.e., beamforming transmission may be used in combination with transmit diversity), combination of Zhang in view of REIAL, and further in view of Ramkumar does not disclose the transmit diversity is used for combined reception. However the claim feature would be rendered obvious in view of Oh et al. US (2014/0293874).  

In regards to the claim feature “for combined reception” in claim 21, the claim language “for combined reception” is simply a statement of intended use and is not considered limiting to the claim. Such statement of “for combined reception” and “for the combined reception” recited in claim 21 is a statement of intended use and therefore does not further limit the claim features which recite “for combined reception” and “for the combined reception” in claim 21. However for addressing the claim feature “for combined reception” in claim 21, the teachings of Oh is relied upon as shown below. 

Oh discloses transmit diversity is used for combined reception at a receiver (see Para [0242] i.e., A transmitter transmits a signal using a diversity transmission method such as a transmit diversity method…and a receiver receives by combining received signals (i.e., “combined reception”) using a diversity reception method such as a general diversity reception method. Upon using two antennas, the transmitter may transmit a signal using the transmit diversity method by simultaneously transmitting the same signal through the two antennas).

(Oh suggests the receiver receives by combining the received signals using a diversity reception method for successfully receiving and obtaining the signal based on using a general diversity reception method and for obtaining a diversity gain based on receiving the signal, (see Para’s [0242] & [0244])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the transmit diversity used for the transmission and retransmission of the first random access message as disclosed in the teachings of Zhang in view of REIAL, and further in view of Ramkumar to be for combined reception at a receiver as disclosed in the teachings of Oh who discloses transmit diversity is used for combined reception at a receiver because the motivation lies in Oh that the receiver receives by combining the received signals using a diversity reception method for successfully receiving and obtaining the signal based on using a general diversity reception method and for obtaining a diversity gain based on receiving the signal. 

Regarding Claim 32, the combination of Zhang in view of REIAL, further in view of Ramkumar, and further in view of Oh discloses the method of claim 1, but does not disclose the claim feature of wherein the transmit diversity includes transmission of a signal from the first antenna and the same signal from the second antenna for the combined reception. However the claim feature would be rendered obvious in view of Oh et al. US (2014/0293874).  

Oh discloses wherein the transmit diversity includes transmission of a signal from the first antenna and the same signal from the second antenna for the combined reception (see Para [0242] i.e., A transmitter transmits a signal using a diversity transmission method such as a transmit diversity method…and a receiver receives by combining received signals (i.e., “combined reception”) using a diversity reception method such as a general diversity reception method. Upon using two antennas, the transmitter may transmit a signal using the transmit diversity method by simultaneously transmitting the same signal through the two antennas).

(Oh suggests the receiver receives by combining the received signals using a diversity reception method for successfully receiving and obtaining the signal based on using a general diversity reception method and for obtaining a diversity gain based on receiving the signal, (see Para’s [0242] & [0244])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the transmit diversity used for the transmission and retransmission of the first random access message as disclosed in the teachings of Zhang in view of REIAL, and further in view of Ramkumar to be for combined reception at a receiver as disclosed in the teachings of Oh who discloses transmit diversity includes transmission of from the first antenna and the same signal from the second antenna for the combined reception because the motivation lies in Oh that the receiver receives by combining the received signals using a diversity reception method for successfully receiving and obtaining the signal based on using a general diversity reception method and for obtaining a diversity gain based on receiving the signal. 



3.	Claims 2-5, 12, 14-16, 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US (2019/0342925) in view of REIAL WO (2019/001967) A1, further in view of Ramkumar et al. US (2018/0176882), and further in view of Oh et al. US (2014/0293874) as applied to claims 1 and 13 above and further in view of Kludt et al. US (2014/0205042). 

Regarding Claims 2, 14, and 22 Zhang in view of REIAL, further in view of Ramkumar, and further in view of Oh discloses the method and user equipment of claims 1, 13, and 21 but does not disclose wherein the first relative phase state comprises a first relative phase rotation of Ф between at least the first antenna and the second antenna and wherein the second relative phase state comprises a second relative phase rotation of Ф + θ between at least the first antenna and the second antenna, wherein θ is in a range of 180⁰ ± 100⁰. However the claim features would be rendered obvious in view of Kludt et al. US (2014/0205042).

Kludt discloses wherein the first relative phase state comprises a first relative phase rotation of Ф between at least the first antenna and the second antenna (see Fig.’s 3-5 & Para’s [0041-0042] i.e., As the phase of B is varied with respect to the phase of A, we see that the output from ports 2 and 3 vary as shown in Fig. 4. As the phase of B is varied the ratio of the power in the A-channel and the B-channel varies from both being equal to all power from A (port 2) to all power from port B (port 3). Also, there are two input phase settings (Port 4 versus Port 1) that produce the same ratio. The difference is the output phase relationship. For input phases from 270 degrees through zero to plus 90 degrees (-90 to 0 to 90 degrees) we see the outputs are in-phase (zero phase difference))

and wherein the second relative phase state comprises a second relative phase rotation of Ф + θ between at least the first antenna and the second antenna, wherein θ is in a range of 180⁰ ± 100⁰. (see Fig’s 3-5 & Para’s [0041] i.e., However, when the input phase difference is between 90 degrees and 270 degrees (180 degrees-/+90) the difference between the signal at port 2 and port 3 is constantly 180 degrees & [0042] i.e., Such a shift may be needed to adjust for phase shifting in the redistribution of the quadrature hybrid element. Fig. 5 shows several example implementation of what would be required to provide 360 degree phase shift with 90 degree resolution and 60 degree resolution. Four phase relationships are possible (0, 90, 180, and 270 degrees) with just one 90 degree phase shifter and six are possible with two additional phase shifters (0, 60, 120, 180, 240, and 300 degrees).

(Kludt suggests it may be desirable to introduce a phase shifter between the quadrature hybrid and the antenna so as to improve beam forming (see Para [0042])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the first relative phase state and the second relative phase state used between the first and second antennas of the antenna array for performing beamforming as disclosed in Zhang in view of REIAL, further in view of Ramkumar, and further in view of Oh to comprises the first relative phase rotation of Ф and second relative phase rotation of Ф + θ, wherein θ is in a range of 180⁰ ± 100⁰ between the first antenna and second antenna as disclosed in the teachings of Kludt because the motivation lies in Kludt that it may be desirable to introduce a phase shifter between the quadrature hybrid and the antenna so as to improve beam forming. 

Regarding Claims 3, 15, and 23 the combination of Zhang in view of Kludt discloses the method and user equipment of claims 2, 13, and 22 including using PRACH resources for sending the first random access message (Zhang, see Fig. 2 & Para’s [0015], [0055] i.e., PRACH resources, [0061-0062] i.e., the user equipment transmits, according to the corresponding PRACH resources…a preamble sequence to the base station to perform random access & [0069] i.e., the base station detects a preamble sequence on corresponding time-frequency resources) and using the first relative phase state and the second relative phase state by the antenna array (Zhang, see Fig. 2 i.e., S205 i.e., if the random access is failed, RACH re-attempt is performed on a new beam (i.e., beam switching) pointing in a different direction which will use a “second relative phase state” between the antennas, see Fig. 3 i.e., each antenna in the antenna array can adjust the phase (i.e., see Fig. 3, phase shifters coupled to each antenna), and by adjusting the phase, the antenna array can form the new transmitting beam in its proper direction for retransmitting the preamble sequence on the new beam. Therefore a subsequent relative phase state including a “second relative phase state” occurs between a signal transmitted from each of the antennas including the first antenna and the second antenna of the antenna array for forming the new transmitting beam in its proper direction when re-transmitting the preamble sequence to the base station which is different from the “first relative phase state” used for forming the “first transmitting beam” direction, & Fig. 4 i.e., beam directions will include a beam direction for the new beam which is used to re-transmit the preamble sequence (i.e., “first random access message”) to the base station & Para’s [0063-0064] i.e., the user equipment can also use a transmission structure based on an antenna array, as shown in Fig. 3, to transmit a preamble sequence. In the embodiment of the present invention, in order to ensure the beam coverage, the user equipment specifies a multiple of beam directions in different orientations in advance. As shown in Fig. 4, the user equipment specifies four beams to realize the coverage of the space, [0058] i.e., each antenna in the antenna array can adjust the phase only (i.e., “second relative phase state”), and by adjusting the phase, the antenna array can form beams in proper directions (i.e., “second relative phase state” will be for forming the new transmitting beam direction which is different from the “first relative phase state” used for forming the “first transmitting beam” direction). In this way, the beamforming of the system is completed, [0073] i.e., beam-switching-first RACH re-attempt, [0075], [0102] i.e., beam direction will be defined for the new beam, & [0105-0107]), but does not disclose wherein the PRACH resources include a plurality of subcarriers, and wherein the first and second relative phase states have no phase ramp across the plurality of subcarriers. However the claim features would be rendered obvious in view of REIAL WO (2019/001967) A1.

REIAL discloses wherein the PRACH resources include a plurality of subcarriers for beamforming, (see Pg. 5 lines 11-27 i.e., “Antenna-based subcarrier decomposition”…Another way of designing a wider beam is to partition the signal in the frequency domain. Staring with the Fast Fourier transform (FFT) beam shape using M antenna elements, of N total antenna elements, the SS block subcarriers may be partitioned into N/M sets such that each set is transmitted on separate M antenna elements. By transmitting fewer subcarriers, each subcarrier may be amplified accordingly, by approximately a factor N/M, thereby resulting in a higher total output power. Fig. 5 is a block diagram of an antenna based subcarrier decomposition) 

and wherein first and second relative phase states have no phase ramp across the plurality of subcarriers (see Pg. 3 lines 32-35 i.e., the beam direction is controlled by shifting the phase an equal amount between subsequent antenna elements (i.e., no phase ramp occurs for first relative phase state of the first beam and second relative phase state for the second beam in which the first RA preamble is retransmitted since the beam direction is controlled by shifting the phase an equal amount between the subsequent antenna elements), thereby allowing for constructive combining in the beam direction, Pg. 4 line 34-Pg. 5 lines 1-2 i.e., Each beam in the set may be easily modified to point in a different direction by adding a phase component between adjacent antenna elements (i.e., no phase ramp occurs across the plurality of subcarriers), Pg. 5 lines 11-27, & Pg. 6 line 37 – Pg. 7 line 11 i.e., responsive to an RA response (RAR) being not received: modify the first RACH preamble transmission configuration to a second RACH preamble transmission configuration different from the first RACH preamble transmission configuration; and transmit second RA preamble using the second RACH preamble transmission configuration. In some embodiments, in case of a communication failure using the first beam (i.e., includes “first relative phase state” between the antenna elements), the first RA preamble is retransmitted using a second beam (i.e., includes “second relative phase state” between the antenna elements)). 

(REIAL suggests in case the random access response (RAR) is not received or in case of a communication failure using the first beam, the first RA preamble is retransmitted using a second beam (see Pg. 6 line 37 – Pg. 7 line 11)).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the first relative phase state and the second relative phase state used by the antenna array for sending the preamble sequence according to the respective transmission beams as disclosed in Zhang in view of Kludt to use a plurality of subcarriers for the beam transmission that has no phase ramp across the plurality of subcarriers as disclosed in REIAL who discloses preamble transmission and retransmission using first and second beams because the motivation lies in REIAL that in case the random access response (RAR) is not received or in case of a communication failure using the first beam, the first RA preamble is retransmitted using a second beam for achieving successful random access. 

Regarding Claims 4 and 24, the combination of Zhang in view of REIAL, further in view of Ramkumar, further in view of Oh, and further in view of Kludt discloses the method and the user equipment of claims 2 and 22, wherein the first relative phase rotation is zero degrees (Kludt, see Fig.’s 3-5 & Para’s [0041-0042] i.e., As the phase of B is varied with respect to the phase of A, we see that the output from ports 2 and 3 vary as shown in Fig. 4. As the phase of B is varied the ratio of the power in the A-channel and the B-channel varies from both being equal to all power from A (port 2) to all power from port B (port 3). Also, there are two input phase settings (Port 4 versus Port 1) that produce the same ratio. The difference is the output phase relationship. For input phases from 270 degrees through zero to plus 90 degrees (-90 to 0 to 90 degrees) we see the outputs are in-phase (zero phase difference))

and wherein the second relative phase rotation is 180 degrees, (Kludt, see Fig’s 3-5 & Para’s [0041] i.e., However, when the input phase difference is between 90 degrees and 270 degrees (180 degrees-/+90) the difference between the signal at port 2 and port 3 is constantly 180 degrees & [0042] i.e., Such a shift may be needed to adjust for phase shifting in the redistribution of the quadrature hybrid element. Fig. 5 shows several example implementation of what would be required to provide 360 degree phase shift with 90 degree resolution and 60 degree resolution. Four phase relationships are possible (0, 90, 180, and 270 degrees) with just one 90 degree phase shifter and six are possible with two additional phase shifters (0, 60, 120, 180, 240, and 300 degrees).

Regarding Claims 5, 16, and 25, Zhang discloses the method and user equipment of claims 1, 13, and 21 including and wherein the method further comprises: receiving the random access response message from the network apparatus in response to the retransmitting the first random access message (see Para’s [0069] i.e., the base station transmits a random access response (RAR) according to the detected preamble sequence  [0071-0072] i.e., Msg 3 is transmitted in response to receiving random access response, [0075-0076] i.e., during RACH re-attempt, the UE transmits the preamble sequence using a new beam…the preamble sequence is transmitted successfully & [0112] i.e., when RACH re-attempt is performed successfully, a random access response will be received); and subsequently transmitting another random access message to the network apparatus using the second relative phase rotation, (see Para’s [0008] i.e., the user equipment transmits a Message 3 (Msg 3) to the base station according to information in the RAR, [0058] i.e., each antenna in the antenna array can adjust the phase only, and by adjusting the phase, the antenna array can form beams in proper directions (i.e., “second relative phase rotation”), [0071] i.e., Msg 3 is transmitted in response to receiving random access response & [0075]), but does not disclose the claim features of wherein the first relative phase state comprises a first relative phase rotation of Ф between at least the first antenna and the second antenna, wherein the second relative phase state comprises a second relative phase rotation of Ф + θ between at least the first antenna and the second antenna. However the claim feature would be rendered obvious in view of Kludt et al. US (2014/0205042).

Kludt discloses wherein the first relative phase state comprises a first relative phase rotation of Ф between at least the first antenna and the second antenna (see Fig.’s 3-5 & Para’s [0041-0042] i.e., As the phase of B is varied with respect to the phase of A, we see that the output from ports 2 and 3 vary as shown in Fig. 4. As the phase of B is varied the ratio of the power in the A-channel and the B-channel varies from both being equal to all power from A (port 2) to all power from port B (port 3). Also, there are two input phase settings (Port 4 versus Port 1) that produce the same ratio. The difference is the output phase relationship. For input phases from 270 degrees through zero to plus 90 degrees (-90 to 0 to 90 degrees) we see the outputs are in-phase (zero phase difference))

wherein the second relative phase state comprises a second relative phase rotation of Ф + θ between at least the first antenna and the second antenna (see Fig’s 3-5 & Para’s [0041] i.e., However, when the input phase difference is between 90 degrees and 270 degrees (180 degrees-/+90) the difference between the signal at port 2 and port 3 is constantly 180 degrees & [0042] i.e., Such a shift may be needed to adjust for phase shifting in the redistribution of the quadrature hybrid element. Fig. 5 shows several example implementation of what would be required to provide 360 degree phase shift with 90 degree resolution and 60 degree resolution. Four phase relationships are possible (0, 90, 180, and 270 degrees) with just one 90 degree phase shifter and six are possible with two additional phase shifters (0, 60, 120, 180, 240, and 300 degrees).

(Kludt suggests it may be desirable to introduce a phase shifter between the quadrature hybrid and the antenna so as to improve beam forming (see Para [0042])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the first relative phase state and the second relative phase state used between the first and second antennas of the antenna array for performing beamforming as disclosed in Zhang in view of REIAL, further in view of  to comprises the first relative phase rotation of Ф and second relative phase rotation of Ф + θ between the first antenna and second antenna as disclosed in the teachings of Kludt because the motivation lies in Kludt that it may be desirable to introduce a phase shifter between the quadrature hybrid and the antenna so as to improve beam forming. 

The combination of Zhang in view of Kludt does not disclose wherein the first random access message is retransmitted using a plurality of subcarriers and further comprises no phase ramp across the plurality of subcarriers. However the claim features would be rendered obvious in view of REIAL WO (2019/001967) A1.

REIAL discloses wherein the first random access message is retransmitted using a plurality of subcarriers (see Pg. 5 lines 11-27 i.e., “Antenna-based subcarrier decomposition”…Another way of designing a wider beam is to partition the signal in the frequency domain. Staring with the Fast Fourier transform (FFT) beam shape using M antenna elements, of N total antenna elements, the SS block subcarriers may be partitioned into N/M sets such that each set is transmitted on separate M antenna elements. By transmitting fewer subcarriers, each subcarrier may be amplified accordingly, by approximately a factor N/M, thereby resulting in a higher total output power. Fig. 5 is a block diagram of an antenna based subcarrier decomposition & Pg. 6 line 37 – Pg. 7 line 11 i.e., responsive to an RA response (RAR) being not received: modify the first RACH preamble transmission configuration to a second RACH preamble transmission configuration different from the first RACH preamble transmission configuration; and transmit second RA preamble using the second RACH preamble transmission configuration. In some embodiments, in case of a communication failure using the first beam, the first RA preamble is retransmitted using a second beam) 

and further comprises no phase ramp across the plurality of subcarriers (see Pg. 3 lines 32-35 i.e., the beam direction is controlled by shifting the phase an equal amount between subsequent antenna elements (i.e., no phase ramp occurs for first relative phase state of the first beam and second relative phase state for the second beam in which the first RA preamble is retransmitted since the beam direction is controlled by shifting the phase an equal amount between the subsequent antenna elements), thereby allowing for constructive combining in the beam direction, Pg. 4 line 34-Pg. 5 lines 1-2 i.e., Each beam in the set may be easily modified to point in a different direction by adding a phase component between adjacent antenna elements (i.e., no phase ramp occurs across the plurality of subcarriers), Pg. 5 lines 11-27 & Pg. 6 line 37 – Pg. 7 line 11 i.e., responsive to an RA response (RAR) being not received: modify the first RACH preamble transmission configuration to a second RACH preamble transmission configuration different from the first RACH preamble transmission configuration; and transmit second RA preamble using the second RACH preamble transmission configuration. In some embodiments, in case of a communication failure using the first beam (i.e., includes “first relative phase state” between the antenna elements), the first RA preamble is retransmitted using a second beam (i.e., includes “second relative phase state” between the antenna elements)). 

(REIAL suggests in case the random access response (RAR) is not received or in case of a communication failure using the first beam, the first RA preamble is retransmitted using a second beam (see Pg. 6 line 37 – Pg. 7 line 11)).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the first random access message which is retransmitted by the antenna array for sending the preamble sequence on a new beam according to the respective transmission beams as disclosed in Zhang in view of Kludt to be retransmitted using a plurality of subcarriers for the beam transmission that has no phase ramp across the plurality of subcarriers as disclosed in REIAL who discloses preamble transmission and retransmission using first and second beams because the motivation lies in REIAL that in case the random access response (RAR) is not received or in case of a communication failure using the first beam, the first RA preamble is retransmitted using a second beam for achieving successful random access. 

Regarding Claim 12, Zhang discloses the method of claim 11, but does not disclose the claim features of further comprising, in response to failing to receive the random access response message from the network apparatus after retransmitting the first random access message, retransmitting the first random access message using another subsequent relative phase state. However the claim feature would be rendered obvious in view of REIAL WO (2019/001967) A1.  

REIAL discloses in response to failing to receive the random access response message from the network apparatus after retransmitting the first random access message, retransmitting the first random access message using another subsequent relative phase state (see Pg. 4 line 34-Pg. 5 lines 1-2 i.e., Each beam in the set may be easily modified to point in a different direction by adding a phase component between adjacent antenna elements (i.e., “subsequent relative phase state” for second beam used for retransmission), Pg. 6 lines 14-35, Pg. 6 line 36-Pg. 7 line 11 i.e., responsive to an RA response (RAR) being not received: modify the first RACH preamble transmission configuration to a second RACH preamble transmission configuration different from the first RACH preamble transmission configuration; and transmit second RA preamble using the second RACH preamble transmission configuration. In some embodiments, in case of a communication failure using the first beam, the first RA preamble is retransmitted using a second beam & Pg. 5 line 36 – Pg. 6 line 2 i.e., Additionally, in another embodiment if the initial preamble transmission is unsuccessful, the wireless device may modify the transmission beam configuration (e.g., the beam width and/or direction) and retransmit, potentially multiple times or until successful)

(REIAL suggests in case the random access response (RAR) is not received or in case of a communication failure using the first beam, the first RA preamble is retransmitted using a second beam (see Pg. 6 line 37 – Pg. 7 line 11)).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the first random access message which is retransmitted by the antenna array for sending the preamble sequence on a new beam in response to failing to receive the random access response message as disclosed in Zhang in view of Ramkumar, and further in view of Oh to perform in response to failing to receive the random access response message from the network apparatus after retransmitting the first random access message, retransmitting the first random access message using another subsequent relative phase state as disclosed in REIAL who discloses preamble transmission and retransmission using first and second beams because the motivation lies in REIAL that in case the random access response (RAR) is not received or in case of a communication failure using the first beam, the first RA preamble is retransmitted using a second beam for achieving successful random access. 

While the combination of Zhang in view of REIAL, further in view of Ramkumar, and further in view of Oh discloses with each of the M antennas having a phase rotation from the associated initial phase rotation relative to the first antenna of the M antennas (REIAL, see Pg. 3 lines 33-35 & Pg. 4 line 34-Pg. 5 lines 1-2 & Zhang, see Para’s [0058] i.e., each antenna in the antenna array can adjust the phase only, and by adjusting the phase, the antenna array can form beams in proper directions, [0064], & [0075] i.e., transmits the preamble sequence using a new beam) the combination of Zhang in view of REIAL, further in view of Ramkumar, and further in view of Oh does not disclose each of the M antennas having a phase rotation of a multiple of an associated initial phase rotation relative to the first antenna of the M antennas. However the claim feature would be rendered obvious in view of Kludt et al. US (2014/0205042). 

Kludt discloses each of M antennas having a phase rotation of a multiple of an associated initial phase rotation relative to a first antenna of the M antennas (see Fig’s 3-5 & Para’s [0014-0015], [0034], [0041] i.e., However, when the input phase difference is between 90 degrees and 270 degrees (180 degrees-/+90) the difference between the signal at port 2 and port 3 is constantly 180 degrees & [0042] i.e., Such a shift may be needed to adjust for phase shifting in the redistribution of the quadrature hybrid element. Fig. 5 shows several example implementation of what would be required to provide 360 degree phase shift with 90 degree resolution and 60 degree resolution. Four phase relationships are possible (0, 90, 180, and 270 degrees) with just one 90 degree phase shifter and six are possible with two additional phase shifters (0, 60, 120, 180, 240, and 300 degrees) & [0045]).

(Kludt suggests it may be desirable to introduce a phase shifter between the quadrature hybrid and the antenna so as to improve beam forming (see Para [0042])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the each of the M antennas of the antenna array having a phase rotation from the associated initial phase rotation relative to the first antenna of the M antennas as disclosed in Zhang in view of REIAL, further in view of Ramkumar, and further in view of Oh to be of a multiple of an associated initial phase rotation relative to a first antenna of M antennas as disclosed in the teachings of Kludt because the motivation lies in Kludt that it may be desirable to introduce a phase shifter between the quadrature hybrid and the antenna so as to improve beam forming for achieving successful random access. 

4.	Claims 6, 17, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US (2019/0342925) in view of REIAL WO (2019/001967) A1, further in view of Ramkumar et al. US (2018/0176882), and further in view of Oh et al. US (2014/0293874), and further  in view of Kludt et al. US (2014/0205042) as applied to claim 5 and 16 above, and further in view of Li et al. US (2015/0288497).

Regarding Claims 6, 17, and 26 the combination of Zhang in view of REIAL, further in view of Ramkumar, further in view of Oh, and further in view of Kludt discloses the method and the user equipment of claims 5, 16, and 25 wherein subsequently transmitting another random access message to the network apparatus comprises transmitting a RACH msg 3 using the second relative phase rotation (Zhang, see Fig.’s 3-4 & Para [0008] i.e., the user equipment transmits a Message 3 (Msg3) to the base station according to information in the RAR, [0058], [0071] i.e., if the user equipment detects that the random access channel time-frequency resources and the preamble sequence contained in the random access response are consistent to the random access channel resources and the preamble sequence used in S204, then Msg3 is transmitted, [0073] i.e., RACH re-attempt, [0075] i.e., RACH re-attempt includes transmitting preamble sequence on a second or new beam which uses the second relative phase rotation, thus RAR and message 3 will be communicated using the new beam and thus the second relative phase rotation), but does not disclose the claim feature of and using a phase ramp across the plurality of subcarriers. However the claim feature would be rendered obvious in view of Li et al. US (2015/0288497).

Li discloses using a phase ramp across the plurality of subcarriers by using Cyclic Delay Diversity (CDD) for achieving transmit diversity, (see Para’s [0041-0042] i.e., A multiple antenna transmission/reception scheme used for an operation of the multiple antenna system may use…Cyclic Delay Diversity (CDD). In light of the applicant’s disclosure in Para [00023] i.e., “CDD is generally implemented by ramping the phase across the subcarriers to achieve the targeted delay. Applying a phase ramp in the frequency domain is equivalent to performing a cyclic shift of the samples in the time domain”. Thus Cyclic Delay Diversity (CDD) will perform a cyclic shift of time domain samples for the signal transmission) 

(Li suggests a random access procedure may be performed via the multiple antenna system which results in communication of random access messages (see Para [0036-0037] & [0038] i.e., random access process)).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the random access procedure including the transmission of Msg3 performed by the antenna array as disclosed in Zhang in view of REIAL, further in view of Ramkumar, further in view of Oh, and further in view of Kludt to use a phase ramp across the plurality of subcarriers by using Cyclic Delay Diversity (CDD) performed by the multiple antenna transmission/reception system as disclosed in Li because the motivation lies in Li for achieving transmit diversity by using Cyclic Delay Diversity (CDD). 

5.	Claims 7-9, 18-19, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US (2019/0342925) in view of REIAL WO (2019/001967) A1, further in view of Ramkumar et al. US (2018/0176882), and further in view of Oh et al. US (2014/0293874) as applied to claims 1, 13, and 21 above, and further in view of WU US (2021/0092766). 

Regarding Claims 7, 18, and 27 Zhang in view of REIAL, further in view of Ramkumar, and further in view of Oh discloses the method and user equipment of claims 1, 13, and 21 including a retransmission of the first random access message using the second relative phase state (see Para’s [0058], [0073], & [0075]), but does not disclose wherein prior to the retransmission of the first random access message, the user equipment waits at least a first backoff delay amount. However the claim feature would be rendered obvious in view of WU US (2021/0092766).

WU discloses wherein prior to retransmission of a first random access message, the user equipment waits at least a first backoff delay amount, (see Para [0004] i.e., However, if the UE has not successfully received, in the random access response window, an RAR, for example, an Msg2, corresponding to the Msg1 sent by the UE, and the network side indicates a backoff indicator (Backoff Indicator, BI) value (for example, 40 ms), the UE may first randomly select a delay time (for example, 20 ms) according to the BI value, and then delay next transmission or retransmission of the Msg1 by the delay time (i.e., “first backoff delay amount”))

(WU suggests based on the backoff delay amount for the random access signal, a random access resource that is close to the actual transmission of the random access signal and satisfies a requirement can be selected, to transmit the random access signal which results in a selection incorrectness probability of the random access resource that is caused by delayed transmission of the random access signal being reduced, and random access failures are reduced (see Para’s [0017] & [0029-0032])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the UE which performs retransmission of the first random access message using the second relative phase state as disclosed in Zhang in view of REIAL, further in view of Ramkumar, and further in view of Oh to wait at least a first backoff delay amount as disclosed in the teachings of WU who discloses wherein prior to retransmitting a first random access message, the user equipment waits at least a first backoff delay amount because the motivation lies in WU that based on the backoff delay amount for the random access signal, a random access resource that is close to the actual transmission of the random access signal and satisfies a requirement can be selected, to transmit the random access signal which results in a selection incorrectness probability of the random access resource that is caused by delayed transmission of the random access signal being reduced, and random access failures are reduced. 

Regarding Claims 8, 19, and 28  the combination Zhang in view of REIAL, further in view of Ramkumar, further in view of Oh, and further in view of WU discloses the method and user equipment of claims 7, 18, and 27 wherein transmitting the first random access message comprises transmitting the first random access message at a first transmission power amount (Zhang, see Para’s [0061-0062] i.e., Specifically, the user equipment transmits, according to the corresponding PRACH resources and the format of the random access preamble sequence and by a first transmission power and a first transmitting beam, a preamble sequence to the base station to perform random access) and wherein retransmitting the first random access message using the second relative phase state comprises retransmitting the first random access message at a second transmission power amount greater than the first transmission power amount, (Zhang, see Para’s [0073] i.e., if the random access is failed, the UE can perform RACH attempt in the following ways…RACH re-attempt combining power ramping and beam switching, [0074] i.e., power-ramping-first-RACH re-attempt, & [0076] i.e., RACH re-attempt combining power ramping and beam switching will be specifically described below. The user equipment can also use a beam switching mechanism and a beam switching mechanism simultaneously. During the RACH re-attempt, the user equipment transmits the preamble sequence in turn using a number of beams including an initial beam…Wherein, both the power of the initial beam and the new beam adopt the power ramping mechanism with an equal step, [0083], [0085-0086], & [0106-0107] i.e., and performs RACH re-attempt by the increased transmission power and the second transmitting beam to perform random access). 

Regarding Claims 9 and 29, the combination of Zhang in view of REIAL, further in view of Ramkumar, and further in view of Oh, and further in view of WU discloses the method and user equipment of claims 7 and 27, but does not disclose wherein the first backoff delay amount is a random backoff delay amount, 

WU discloses wherein the first backoff delay amount is a random backoff delay amount, (WU, see Para’s [0004] i.e., the UE may first randomly select a delay time (for example, 20 ms) according to the BI value, and then delay next transmission or retransmission of the Msg1 by the delay time & [0029-0030]).   

(WU suggests based on the backoff delay amount for the random access signal, a random access resource that is close to the actual transmission of the random access signal and satisfies a requirement can be selected, to transmit the random access signal which results in a selection incorrectness probability of the random access resource that is caused by delayed transmission of the random access signal being reduced, and random access failures are reduced (see Para’s [0017] & [0029-0032])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the UE which performs retransmission of the first random access message using the second relative phase state as disclosed in Zhang in view of REIAL, further in view of Ramkumar, and further in view of Oh to wait at least a first backoff delay amount which is a random backoff delay amount as disclosed in the teachings of WU who discloses wherein prior to retransmitting a first random access message, the user equipment waits at least a first backoff delay amount because the motivation lies in WU that based on the backoff delay amount for the random access signal, a random access resource that is close to the actual transmission of the random access signal and satisfies a requirement can be selected, to transmit the random access signal which results in a selection incorrectness probability of the random access resource that is caused by delayed transmission of the random access signal being reduced, and random access failures are reduced. 
 
6.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US (2019/0342925) in view of REIAL WO (2019/001967) A1, further in view of Ramkumar et al. US (2018/0176882), and further in view of Oh et al. US (2014/0293874) as applied to claim 13 above, and further in view of LIM et al. US (2019/0357272).

Regarding Claim 20, Zhang discloses the user equipment of claim 13, wherein the M antennas are antenna elements (see Fig. 3 & Para [0058]), wherein the first random access message is a RACH msg 1, the network apparatus is a giga-NodeB (gNB) (see Fig. 2 i.e., the base station is a gNB since the random access procedure is performed in a 5G wireless communication system &  Para [0030] i.e., enhanced random access procedures can be performed in a beamforming based 5G wireless communication system) and the PRACH resources are received from the gNB in a system information block (SIB), (see Fig. 2 & Para’s [0015-0020] i.e., transmitting the system configuration information to a user equipment, the system configuration information comprising a PRACH resource configuration information, [0052-0057] i.e., the system configuration information may further comprise the configuration information of PRACH resources, [0059-0062] i.e., PRACH resources, & [0069])  

The combination of Zhang in view of REIAL, further in view of Ramkumar, and further in view of Oh does not disclose the claim features wherein the first random access message is a RACH msg 1 and the PRACH resources are received in a system information block (SIB). However the claim features would be rendered obvious in view of LIM et al. US (2019/0357272).
LIM discloses wherein a first random access message is a RACH msg 1 in a random access procedure (see Para’s [0059], [0077] i.e., Msg1 in the RACH procedure, & [0082])

 and the PRACH resources are received in a system information block (SIB) (see Para’s [0059], [0077] i.e., Different resources in time or frequency are provided for the random access preamble and the request message in Msg1 in the RACH procedure. In some embodiments, the resources are broadcast via the System Information Block (SIB) & [0082])

(LIM suggests the resources in time or frequency are indicated in the SIB and provided to the UE in order to transmit the Msg 1 for successfully accessing the base station according to the RACH procedure (see Para’s [0018] & [0077])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the preamble message and the PRACH resources indicated to the UE in system information as disclosed in Zhang in view of REIAL, further in view of Ramkumar, and further in view of Oh to be a RACH msg 1 in a random access procedure as disclosed in the teachings of Lim who discloses different resources in time or frequency are provided for the Msg1 in the RACH procedure using a System Information Block (SIB) because the motivation lies in LIM that the resources in time or frequency are indicated in the SIB and provided to the UE in order to transmit the Msg 1 for successfully accessing the base station according to the RACH procedure
7.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of REIAL, further in view of Ramkumar, and further in view of Oh as applied to claim 21 above, and further in view of Li et al. US (2015/0288497).

Regarding Claim 30, the combination of Zhang in view of REIAL, further in view of Ramkumar, and further in view of Oh discloses the user equipment of claim 21, further comprising; means for receiving the random access response message from the network apparatus subsequent to a retransmission; (Zhang, see Fig.’s 3-4 & Para [0008] i.e., the user equipment transmits a Message 3 (Msg3) to the base station according to information in the RAR, [0058], [0071] i.e., if the user equipment detects that the random access channel time-frequency resources and the preamble sequence contained in the random access response are consistent to the random access channel resources and the preamble sequence used in S204, then Msg3 is transmitted, [0073] i.e., RACH re-attempt, [0075] i.e., RACH re-attempt includes transmitting preamble sequence on a second or new beam which uses the second relative phase rotation, thus RAR and message 3 will be communicated using the new beam and thus the second relative phase rotation)

and means for transmitting another random access message to the network apparatus using the relative phase rotation of the second relative phase state (Zhang, see Fig.’s 3-4 & Para [0008] i.e., the user equipment transmits a Message 3 (Msg3) to the base station according to information in the RAR, [0058], [0071] i.e., if the user equipment detects that the random access channel time-frequency resources and the preamble sequence contained in the random access response are consistent to the random access channel resources and the preamble sequence used in S204, then Msg3 is transmitted, [0073] i.e., RACH re-attempt, [0075] i.e., RACH re-attempt includes transmitting preamble sequence on a second or new beam which uses the second relative phase rotation, thus RAR and message 3 will be communicated using the new beam and thus the second relative phase rotation), but does not disclose and using phase ramp across a plurality of subcarriers of the PRACH resources. However the claim feature would be rendered obvious in view of Li et al. US (2015/0288497).

Li discloses using a phase ramp across the plurality of subcarriers by using Cyclic Delay Diversity (CDD) for achieving transmit diversity, (see Para’s [0041-0042] i.e., A multiple antenna transmission/reception scheme used for an operation of the multiple antenna system may use…Cyclic Delay Diversity (CDD). In light of the applicant’s disclosure in Para [00023] i.e., “CDD is generally implemented by ramping the phase across the subcarriers to achieve the targeted delay. Applying a phase ramp in the frequency domain is equivalent to performing a cyclic shift of the samples in the time domain”. Thus Cyclic Delay Diversity (CDD) will perform a cyclic shift of time domain samples for the signal transmission) 

(Li suggests a random access procedure may be performed via the multiple antenna system which results in communication of random access messages (see Para [0036-0037] & [0038] i.e., random access process)).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the random access procedure including the transmission of Msg3 performed by the antenna array as disclosed in Zhang in view of REIAL, further in view of Ramkumar, and further in view of Oh to use a phase ramp across the plurality of subcarriers of the PRACH resources by using Cyclic Delay Diversity (CDD) performed by the multiple antenna transmission/reception system as disclosed in Li because the motivation lies in Li for achieving transmit diversity by using Cyclic Delay Diversity (CDD). 
Allowable Subject Matter
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461